EXHIBIT 10.3 FIRSTBANK CORPORATION 2 ARTICLE 1 ESTABLISHMENT AND PURPOSE OF THE PLAN Establishment of the Plan . Firstbank Corporation, a Michigan corporation (the “Company”), hereby establishes a stock compensation plan to be known as the “Firstbank Corporation Stock Compensation Plan” (the “Plan”), as set forth in this document. The Plan permits the granting of stock options, restricted stock, and other stock-based awards to employees of the Company and its subsidiaries. Purpose of the Plan . The purpose of the Plan is to promote the long-term success of the Company for the benefit of the Company’s shareholders, through stock-based compensation, by aligning the personal interests of the Company’s employees with those of its shareholders. The Plan is also designed to allow employees to participate in the Company’s future, as well as to enable the Company to attract, retain and award good employees. Compensation related to Awards under the Plan is generally intended to qualify as “performance-based compensation” under Section 162(m) of the Internal Revenue Code of 1986, as amended (“Code”). Term of Plan . No Awards shall be granted pursuant to the Plan on or after the tenth anniversary of the Effective Date (“Termination Date”), provided that Awards granted prior to the Termination Date may extend beyond that date. ARTICLE 2 DEFINITIONS For purposes of this Plan, the following terms shall have the meanings set forth below: Award means any award under this Plan of any Options, Restricted Stock, Performance Shares or Other Stock-Based Award. Award Agreement means an agreement evidencing the grant of an Award under this Plan. Awards under the Plan shall be evidenced by Award Agreements that set forth the details, conditions and limitations for each Award, as established by the Committee, and shall be subject to the terms and conditions of the Plan. Award Date means the date that an Award is made, as specified in an Award Agreement. Board means the Board of Directors of the Company. Change in Control is defined in Article 12. Code means the Internal Revenue Code of 1986, as amended. Committee means the Committee, as specified in Article 3, appointed by the Board to administer the Plan. Common Stock means the Common Stock, no par value per share, of the Company. Disability means permanent and total disability as determined under the rules and guidelines established by the Committee for purposes of the Plan. Early Retirement means the termination of a Participant’s employment with the Company or a Subsidiary after the Participant has attained 55 years of age and has been employed by the Company or a Subsidiary for at least ten years, or such other age as shall be determined by the Committee in its sole discretion or as otherwise may be set forth in the Award Agreement with respect to a Participant. Effective Date means February 27, 2006. Employee means any person employed by the Company or a subsidiary (including officers and directors who are also employees). Fair Market Value means the closing sale price per share of the Common Stock on the relevant valuation date on the NASDAQ. If no sale of shares of Common Stock is reflected on the NASDAQ on a date, “Fair Market Value” shall be determined on the first day prior thereto on which there was a sale of shares of Common Stock reflected on NASDAQ. If the Common Stock is not traded on the NASDAQ, then the fair market value shall be determined by reference to the market on which the Common Stock then trades. Incentive Stock Option or ISO means an option to purchase shares of Common Stock granted under Article 6, which is designated as an Incentive Stock Option and is intended to meet the requirements of Section 422 of the Code. “
